DETAILED ACTION

The Information Disclosure Statement(s) filed 12/01/2021 has been considered. Initialed copies of the Form(s) 1449 are enclosed herewith. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/10/2022 has been entered. Claims 2, 3, 10, and 11 have been amended. Claims 14-18 have been added. Claims 1-18 remain pending in the application. Applicant’s amendments to the claims have overcome each of the rejections under 35 U.S.C. § 112 set forth in the Non-Final Office Action mailed on 10/08/2021. 
The amendment filed 1/10/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 15, “releasable connections to enable the first power plant to be replaced” were neither mentioned nor defined in the original disclosure. Further, there are no drawings supporting this limitation. 
Claim 16, “releasable connections to enable the second power plant to be replaced” were neither mentioned nor defined in the original disclosure. Further, there are no drawings supporting this limitation.
Claim 17, “releasable connections to enable the first storage compartment to be replaced” were neither mentioned nor defined in the original disclosure. Further, there are no drawings supporting this limitation.
Claim 18, “releasable connections to enable the first storage compartment to be replaced” were neither mentioned nor defined in the original disclosure. Further, there are no drawings supporting this limitation.
Applicant’s original disclosure teaches an arrangement to facilitate power plant and storage retraction comprising “quick-securing means such as guide rails, position indexing or keying means, snap-fastening mean, or indeed pins suitable for facilitating the operations for reversible assembly between the power plant/storage compartment and the structure of the aircraft.” (¶ [0030, 0034, 0052]). This does not specify or define any enablement of releasable connections to replace the power plants or storage compartments, only to retract them. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive for the following reasons: 
Applicant asserts that Rosotto’s electric motor does not operate in motor mode during an initial operating step, so that a rotary member does then drive a rotor. This limitation is not claimed and thus was not treated on the merits. What is claimed is “at least one power plant of the combustion engine type or of the electric motor type.” Rosotto satisfies this limitation. 
Applicant asserts modularity in arguments as “allowing diverse onboard components to be ‘plug-and-play’ arranged” relative to the structure of the aircraft. This definition is not 
Applicant asserts that Rosotto is not modular because it is “not capable of operating with another type of engine or motor.” This definition of modular is not provided in the claim. As such, examiner approached the claim with broadest reasonable interpretation of the word modular.
Applicant asserts that Rosotto is not a “plug-and-play” combined or retractable arrangement that enables the first power plant to be interchangeable by making it “easy and quick to remove or position with another power plant that is more suited to a new mission to be flown by the aircraft.” These limitations were not claimed in claim 1 and thus were not treated on the merits. 
Applicant asserts that Armstrong’s transmission system is a gearbox, but it is not a main gearbox because it is not connected to the propulsor. Claim 1 states “a main gearbox, for mechanically transmitting drive torque generated by the at least one power plant to the at least one rotor.” The claim does not structurally define the main gearbox as “directly connected to the at least one power plant and the at least one rotor.” Rather, applicant has suggested, but not required, an intended use for the main gearbox by using the contingent phrase beginning with “for”. Without structural definition, the main gearbox claimed is not in any sort of arrangement with any other portion of the aircraft, and the examiner need only provide prior art of an aircraft including a main gearbox and the remaining defined limitations of the claim. In response to the assertion of that the gearbox is not connected to the propulsor, Figure 1 of Armstrong demonstrates a mechanical shaft 34 connected from the transmission 36, to the engine 25, and continues to the propulsor 30. ¶ [0016] of Armstrong describes Figure 1, in which Armstrong notes the mechanical shaft 34 (as seen connected to the transmission in Figure 1), “mechanically couples engine 25 to propulsor 30”. Additionally, ¶ [0018] of Armstrong notes that mechanical 
Applicant asserts that Armstrong “does not disclose that the gas turbine engine may be replaced by another engine or by an electric motor as the first power plant of the invention.” This limitation is not claimed in claim 1 and thus was not treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 15, “releasable connections to enable the first power plant to be replaced”
Claim 16, “releasable connections to enable the second power plant to be replaced”
Claim 17, “releasable connections to enable the first storage compartment to be replaced”
Claim 18, “releasable connections to enable the first storage compartment to be replaced” 
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rosotto (FR 3036235 A1).
an aircraft (Abstract) of a modular type including: at least one rotor (Abstract) suitable for providing in full or in part propulsion and/or lift for the aircraft (Page 17. “Such a rotor 1 may be a main rotor 3 participating in the lift or propulsion of the aircraft”); at least one power plant of the combustion engine type or of the electric motor type (Abstract); a main gearbox (Figure 1, element 5. Page 17), for mechanically transmitting drive torque generated by the at least one power plant to the at least one rotor (Page 17, “This main power transmission gearbox 5 rotates a rotor mast driving the rotor in rotation.”); and an avionics system (Figure 1, element 30) for assisting in piloting the aircraft (Page 7. Lines 3-25); wherein the aircraft further includes: at least two electrical connection interfaces (Figure 1, elements 38 and 37) that are continuously electrically connected to the avionics system (Figure 1, element 30) a first electrical connection interface (Figure 1, top element 38)  connecting the avionics system to a first power plant of the at least one power plant (Figure 1, element 11) and a second electrical connection interface (Figure 1, bottom element 38) being left free or electrically connecting the avionics system to a second power plant (Figure 1 demonstrates an electrical connection to the second power plant 12) of the at least one power plant; and at least two mechanical connection interfaces continuously mechanically connected to the main gearbox (Figure 1, elements 11 and 12 are engines connecting to main gearbox 5), a first mechanical connection interface mechanically connecting the main gearbox to the first power plant and a second mechanical connection interface being left free or mechanically connecting the main gearbox to the second power plant(Figure 1, elements 11 and 12 are engines connecting to main gearbox 5); and wherein the avionics system is configured for automatically providing the assistance in piloting the aircraft firstly when only the first power plant is electrically connected to the first electrical connection interface and secondly when both the first power plant is electrically connected to the first electrical connection interface and the second power plant is electrically connected to the second electrical connection interface ( Figure 1, top and bottom elements 20. Page 18-19 “A management system 20 may be of the FADEC type. Thus, a first heat engine 11 is controlled by a first management system 21, the second thermal engine 12 being controlled by a second management system 22”).  

Regarding claim 14, Rosotto teaches an aircraft (Abstract) of a modular type including: a rotor suitable for providing propulsion and/or lift for the aircraft (Page 17. “Such a rotor 1 may be a main rotor 3 participating in the lift or propulsion of the aircraft”); at least one power plant (Abstract); a main gearbox (Figure 1, element 5. Page 17) for mechanically transmitting drive torque generated by the at least one power plant to the rotor; and an avionics system (Figure 1, element 30)  for assisting in piloting the aircraft (Page 7. Lines 3-25); a first and a second electrical connection interface (Figure 1, elements 38 and 37) that are continuously electrically connected to the avionics system (Figure 1, element 30), the first electrical connection interface (Figure 1, top element 38) electrically connecting the avionics system to a first power plant (Figure 1, element 11) of the at least one power plant and the second electrical connection interface (Figure 1, bottom element 38) selectively left free or electrically connecting the avionics system to a second power plant of the at least one power plant (Figure 1 demonstrates an electrical connection to the second power plant 12) ; and a first and a second mechanical connection interface continuously mechanically connected to the main gearbox (Figure 1, elements 11 and 12 are engines connecting to main gearbox 5), the first mechanical connection interface mechanically connecting the main gearbox to the first power plant and the second mechanical connection interface selectively left free or mechanically connecting the main gearbox to the second power plant (Figure 1, elements 11 and 12 are engines connecting to main gearbox 5); and wherein the avionics system is configured for automatically providing the assistance in piloting the aircraft firstly when only the first power plant is electrically connected to the first electrical connection interface and secondly when both the first power plant is electrically connected to the first electrical connection interface and the second power plant is electrically connected to the second electrical connection interface ( Figure 1, top and bottom elements 20. Page 18-19 “A management system 20 may be of the FADEC type. Thus, a first heat engine 11 is controlled by a first management system 21, the second thermal engine 12 being controlled by a second management system 22”).

Claims 1, 4, 12, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Armstrong (US 20170320585 A1).
Regarding claim 1, Armstrong teaches an aircraft (¶ [0003] indicates the power systems are used for aircraft mission) of a modular type including: at least one rotor (¶ [0005]) suitable for providing in full or in part propulsion and/or lift for the aircraft (¶ [0005]) at least one power plant of the combustion engine type or of the electric motor type (Abstract); a main gearbox (Figure 1, element 36. ¶ [0016-0019, 0040]), for mechanically transmitting drive torque generated by the at least one power plant to the at least one rotor (Figure 1, element 36. ¶ [0016-0019, 0040]); and an avionics system (Figure 1, element 50. Figure 4, element 50B. ¶ [0030-0033]) for assisting in piloting the aircraft; wherein the aircraft further includes: at least two electrical connection interfaces (¶[0030-0033]) that are continuously electrically connected to the avionics system (¶[0030-0033]) a first electrical connection interface electrical connecting the avionics system to a first power plant of the at least one power plant (¶[0030-0033])  and a second electrical connection interface being left free or electrically connecting the avionics system to a second power plant (¶[0030-0033])  of the at least one power plant; and at least two mechanical connection interfaces continuously mechanically connected to the main gearbox (Figure 2A), a first mechanical connection interface mechanically connecting the main gearbox to the first power plant and a second mechanical connection interface being left free or mechanically connecting the main gearbox to the second power plant (Figure 2A); and wherein the avionics system is configured for automatically providing the assistance in piloting the aircraft firstly when only the first power plant is electrically connected to the first electrical connection interface and secondly when both the first power plant is electrically connected to the first electrical connection interface and the second power plant is electrically connected to the second electrical connection interface (¶[0030-0033]).  
Regarding claim 4, Armstrong teaches an embodiment of the invention claimed and discussed above in addition to the power plant comprising at least two electric motors (¶ [0024]. Figures 2c and 4).


Regarding claim 13, Armstrong teaches the invention discussed in claim 12, further comprising a securing step for securing to the structure of the aircraft a storage compartment for storing a fuel (¶[0022-0023] teaches fuel storage producing mechanical power to rotate mechanical shaft which is taught as coupled between the engine and propulsor in ¶ [0016]) or electrical energy source adapted to the at least 
Regarding claim 14, Armstrong teaches an aircraft (¶ [0003] indicates the power systems are used for aircraft mission) of a modular type including: a rotor (¶ [0005])  suitable for providing propulsion and/or lift for the aircraft (¶ [0005]); at least one power plant (Abstract); a main gearbox (Figure 1, element 36. ¶ [0016-0019, 0040]) for mechanically transmitting drive torque generated by the at least one power plant to the rotor; and an avionics system for assisting in piloting the aircraft system (Figure 1, element 50. Figure 4, element 50B. ¶ [0030-0033]); a first and a second electrical connection interface that are continuously electrically connected to the avionics system (¶[0030-0033]), the first electrical connection interface electrically connecting the avionics system to a first power plant (¶[0030-0033]) of the at least one power plant and the second electrical connection interface selectively left free or electrically connecting the avionics system to a second power plant of the at least one power plant (¶[0030-0033]); and a first and a second mechanical connection interface continuously mechanically connected to the main gearbox (Figure 2A), the first mechanical connection interface mechanically connecting the main gearbox to the first power plant and the second mechanical connection interface selectively left free or mechanically connecting the main gearbox to the second power plant (Figure 2A); and wherein the avionics system is configured for automatically providing the assistance in piloting the aircraft firstly when only the first power plant is electrically connected to the first electrical connection interface and secondly when both the first power plant is electrically connected to the first electrical connection interface and the second power plant is electrically connected to the second electrical connection interface (¶[0030-0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (US 20170320585 A1). 
Regarding claim 2, Armstrong teaches an embodiment of the invention claimed and discussed above except wherein the first power plant is arranged in such a manner as to be retractable relative to a structure of the aircraft and is replaceable with another power plant of the combustion engine type or of the electric motor type that is distinct from the first power plant. However, Armstrong teaches a removable electric power plant (¶ [0024]) comprising a plurality of motors and generators suited to fit operational need in addition to providing supplemental power to mechanical power driven by an engine (¶ [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Armstrong by incorporating the teachings of Armstrong and developing a removable power plant, in order to satisfy operational needs of  the mission profile (as taught in ¶ [0003-0007, 0014-0017, 0024, 0034-0036, 0053-0057, and 0073-0076] of Armstrong). 
Regarding claim 7, Armstrong teaches an alternate embodiment of the invention claimed and discussed above wherein the second power plant includes a second group of at least two motors of the electric type (¶ [0024]. Figures 2c and 4).
Regarding claim 11, Armstrong teaches the invention claimed and discussed above except wherein the aircraft includes a first storage compartment to store an electrical energy first energy source, the first storage compartment being electrically connected to the at least one power plant for the purpose of powering the at least one power plant with the electrical energy first energy source, the first storage compartment being fully or partially retractable relative to a structure of the aircraft and replaceable with 
Regarding claim 15, Armstrong teaches the invention discussed in claim 14, wherein the first power plant is arranged in such a manner as to be retractable relative to a structure of the aircraft (¶ [0024]). Armstrong fails to specifically teach that the power plant has releasable connections to enable the first power plant to be replaced with another power plant of the combustion engine type or of the electric motor type that is a different type from the first power plant. However, the use of releasable connections would have been obvious to one of ordinary skill in the art prior to the effective filing date, as Armstrong teaches a removable electric power plant (¶ [0024]) comprising a plurality of motors and generators suited to fit operational need in addition to providing supplemental power to mechanical power driven by an engine (¶ [0024]) and connections to supplemental energy storage (¶ [0025]) using fully or partially removable lines (¶ [0026]). Installing and removing the plurality of motors would require releasable connections for the fully removable lines as the operational needs of the mission profile shifted between electrical, hybrid, and optional hybrid modes (¶ [0003-0007, 0014-0017, 0024, 0034-0036, 0053-0057, and 0073-0076]).
Regarding claim 16, Armstrong teaches the invention discussed in claim 14. Examiner believes the arguments presented in claim 15 also satisfy the limitations of this claim. 
14, and thus satisfies the limitations of this claim. 
  
Claim 3, is rejected under 35 U.S.C. 103 as being unpatentable over Rosotto (FR 3036235 A1), in view of Armstrong et al. (US 20170320585 A1).
Regarding claim 3, Rosotto teaches the invention claimed and discussed above except wherein the first power plant is arranged in such a manner as to be retractable relative to a structure of the aircraft and is replaceable with another power plant of the combustion engine type or of the electric motor type that is distinct from the first power plant. However, Armstrong teaches a removable electric power plant (¶ [0024]) comprising a plurality of motors and generators suited to fit operational need in addition to providing supplemental power to mechanical power driven by an engine (¶ [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Armstrong by incorporating the teachings of Armstrong and developing a retractable and replaceable power plant, in order to satisfy operational needs of  the mission profile (as noted in ¶ [0003-0007, 0014-0017, 0024, 0034-0036, 0053-0057, and 0073-0076] of Armstrong).

Claims 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (US 20170320585 A1), in view of De Meerschman et al. (US 20170073066 A1).
Regarding claims 5, Armstrong teaches an embodiment of the invention claimed and discussed above except wherein the accessory gearbox comprises at least two inlet shafts mechanically connected to respective ones of the outlets shafts of the at least two motors or engines of the first group, the first accessory gearbox comprising an outlet shaft mechanically connected to the first mechanical connection interface.. However, De Meerschman teaches two inlet shafts mechanically connected to respective outlet shafts of at least two engines, with the accessory module comprises an outlet shaft mechanically connected to the first mechanical interface (¶ [0032, 0058-0059, and 0115-0138]). It would have been 
Regarding claims 6, Armstrong as modified by De Meerschman teaches the invention claimed and discussed above except wherein the first accessory gearbox comprises a speed reducer for adapting and reducing a speed of rotation of the outlet shafts of the at least two motors of the electric type of the first group.. However, De Meerschman teaches a speed reducer for adapting and reducing the speed of rotation of the outlet shafts of at least two engines (¶ [0032, 0058-059, and 0115-0138]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to add De Meerschman elements as discussed above in the teachings of Armstrong, since it has been held that combining prior art elements according to known methods (the speed reduction techniques of De Meerschman and the plurality of electric motors of Armstrong) to yield predictable results (driving the rotor at a speed of rotation that is lower than that of the speed of the engine as taught by paragraph 0009 of De Meerschman) support a conclusion of obviousness. See MPEP 2143
Regarding claim 8, the Armstrong as modified by De Meerschman teaches the invention claimed and discussed above except wherein the processes of the invention claimed are conducted by a secondary accessory gearbox.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the combination of Armstrong and De Meerschman, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 VI.  
Regarding claim 9, the Armstrong as modified by De Meerschman teaches the invention claimed and discussed above except wherein the processes of the invention claimed is conducted by a secondary accessory gearbox. It would have been obvious to one having ordinary skill in the art at the time the .  

Claim 10 is rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US 20170320585 A1), in further view of Nigmatullin (RU 2243925 C2). 
Regarding claim 10, Armstrong teaches the invention claimed and discussed in claim 1, except wherein the aircraft includes a first storage compartment to store a fuel energy first energy source, the first storage compartment being hydraulically connected to the at least one power plant for the purpose of feeding the at least one power plant with the fuel energy first energy source, the first storage compartment being fully or partially retractable relative to a structure of the aircraft and replaceable with a second storage compartment for storing an electrical energy second energy source distinct from the fuel energy first energy source. However, Armstrong teaches an aircraft includes a first storage compartment to store a fuel energy first energy source (¶ [0023]), the first storage compartment being hydraulically connected to the at least one power plant for the purpose of feeding the at least one power plant with the fuel energy first energy source (¶ [0023. Figure 1, element 20). Armstrong also teaches a separate storage region for storing electrical energy for a removable electrical power plant that is distinct from the fuel energy first energy source (¶ [0016 and 0025-0027]. Figure 1, element 42 “Removable electrical energy storage unit”). Further, Nigmatullin teaches fuel storage compartments being fully or partially retractable relative to a structure of an aircraft (“Each compartment is provided with hatches, mechanisms and units for securing the detachable tanks, connecting them to fuel supply system and disconnecting them from this system and jettisoning them.”). It would have been obvious to one of ordinary skill in the art before the effective filing date to add Nigmatullin elements as discussed above into aircraft of Armstrong, since it has been held that combining prior art elements according to known methods (modular detachable fuel storage as taught by Nigmatullin) to yield predictable results (the ability to connect, disconnect, and 
	Regarding claim 17, Armstrong teaches the invention discussed in claim 14. Examiner believes the arguments presented in Armstrong as modified by Nigmatullin in claim 10 above satisfy the required limitations for claim 17 when the same embodiment from Nigmatullin is applied to Armstrong14. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644